Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 5/30/2022 amendment.
Claim 7 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations “and comprising two inlets and an outlet” (line 4) renders the claim indefinite.  It is unclear what previously recited claim element(s) comprises “two inlets and an outlet”.  Namely, it is unclear if the “two inlets and an outlet” are comprised by the “air pipe” (claim 1, line 4), the “airbag” (claim 1, line 4), or some combination thereof.
Further regarding claim 1, the recitations “a first inlet” (line 9) and “a second inlet” (line 10) renders the claim indefinite.  It is unclear if the “first inlet” (line 9) and the “second inlet” (line 10) refer to the previously recited “two inlets” (claim 1, line 4) or refer to additional separate and distinct inlets.
Further regarding claim 1, the recitation “a first outlet” (line 10) renders the claim indefinite.  It is unclear if the “first outlet” (line 10) refers to the previously recited “an outlet” (claim 1, line 4) or to an additional separate and distinct outlet.
Further regarding claim 1, the recitation “an inlet” (line 11) renders the claim indefinite.  It is unclear if the “an inlet” (claim 1, line 11) refers to one of the previously recited “two inlets” (claim 1, line 4) or refer to an additional separate and distinct inlet.
Further regarding claim 1, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
The term “two inlets” (line 4) -specifically regarding the term “first inlet” (claim 1, line 9) of the “two inlets” (claim 1, line 4)- is used by the claim to mean “an opening configured to admit or expel air” (See paragraphs 12 and 14 of the specification), while the accepted meaning is “a way of entering” (Merriam Webster Dictionary). The term is indefinite because the specification does not clearly redefine the term.
The term “two inlets” (line 4) -specifically regarding the term “second inlet” (claim 1, line 10) of the “two inlets” (claim 1, line 4)- is used by the claim to mean “an opening configured to expel air” (See paragraph 13 of the specification), while the accepted meaning is “a way of entering” (Merriam Webster Dictionary). The term is indefinite because the specification does not clearly redefine the term.
The term “an outlet” (line 4), -specifically regarding the term “first outlet” (claim 1, line 10) of the “an outlet” (claim 1, line 4)- is used by the claim to mean “an opening through which air enters and exits the airbag” (See paragraphs 12 and 14 of the specification) while the accepted meaning is “a place or opening through which something is let out e.g. exit or vent” (Merriam Webster Dictionary). The term is indefinite because the specification does not clearly redefine the term.
The term “inlet” (line 11) is used by the claim to mean “an opening through which air enters and exits the airbag” (See paragraphs 12 and 14 of the specification), while the accepted meaning is “a way of entering” (Merriam Webster Dictionary). The term is indefinite because the specification does not clearly redefine the term.
As best understood by applicant’s specification, it appears that the device for defrosting an air conditioner comprises at least: an air bag (2), an air pipe (3), an air pump (4), and an exhaust valve (5), where the air bag is inflated when the air pump is operating and when the exhaust valve is closed (Figures 2 and 4, see also paragraphs 8-13 of the specification), and where the air bag is deflated when the air pump is not operating and when the exhaust valve is open (Figures 2 and 4, see also paragraphs 8-13 of the specification).  Based on this it appears that the air pipe (i.e. 3) has an opening connected to the air pump (i.e. 4) (Paragraph 12 of the specification: The opening to the pump is configured to be an inlet or outlet depending on fan rotation direction), an outlet connected to the exhaust valve (i.e. 5) (Paragraph 13 of the specification: The opening to the exhaust valve is configured as an outlet), and at least one opening that fluidically connects the air pipe (i.e. 3) to at least one corresponding opening of an air bag (i.e. 2) (Figure 2).
In view of the above, it is recommended that the claims recite the airbag as having an opening rather than an inlet.  It is also recommended that the claims recite the air pipe as having a first opening connected to the air pump rather than an inlet, an outlet connected to the control valve rather than an inlet, and a second opening in communication with the corresponding opening of the airbag rather than an inlet.
Regarding claim 5, the recitations “the second inlet end” (lines 6, 8, and 14) lack antecedent basis.
Regarding claim 6, the recitation “the number of outlet branches” (line 5) lacks antecedent basis.
Further regarding claim 6, the recitation “the air inlet end” (line 6) lacks antecedent basis.
Further regarding claim 6, the recitation “the air exhaust end” (line 14) lacks antecedent basis.
Further regarding claim 6, the recitations “the airbag” (lines 8 and 15) render the claim indefinite.  Since the claim previously set forth “more than one airbag” (claim 6, line 2) it is unclear which airbag is being referenced.
Regarding claim 18, the recitations “the second inlet end” (lines 3-4, 5, 6, 8, 11, and 14) lack antecedent basis.
Regarding claim 19, the recitation “the air inlet end” (line 6) lacks antecedent basis.
Further regarding claim 19, the recitations “the airbag” (lines 8 and 15) render the claim indefinite.  Since the claim previously set forth “more than one airbag” (claim 19, line 2) it is unclear which airbag is being referenced.
Regarding claim 20, the recitations “the airbag” (lines 8, 15, and 15-16) render the claim indefinite.  Since the claim previously set forth “more than one airbag” (claim 20, line 2) it is unclear which airbag is being referenced.
Claims 2-4 and 8-17 are rejected as depending from a rejected claim.

Response to Arguments
Regarding the statements on page 12, lines 2-25:
Applicant’s statements regarding the amended application are noted.
Regarding the statements on page 12, line 26 to page 13, line 14:
Applicant’s statements regarding interpretation of the claims under 35 USC 112(f) are noted.
Regarding the arguments on page 13, lines 15-21:
Applicant’s amendment overcomes the claim objections of record.
Regarding the arguments on page 13, line 22 to page 14, line 23:
Applicant’s amendment overcomes the drawings objections of record.
Regarding the arguments on page 14, line 24 to page 25, line 12:
Applicant’s amendment overcomes the claim rejections under 35 USC 112 second paragraph.  However, the amendment appears to introduce new indefiniteness.


Regarding the arguments on page 25, line 13 to page 28, line 24:
Applicant’s amendment overcomes the claim rejections under 35 USC 103 second paragraph and defines over the art of record.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the same reasons as set forth in the 3/4/2022 Office Action.

Namely, the instant invention is directed to a defrosting control device associated with a condenser of a vehicle heat pump, the device including at least: an air bag (2), an air pipe (3), an air pump (4), and an exhaust valve (5), where the air pipe (i.e. 3) has an opening connected to the air pump (i.e. 4) (Paragraph 12 of the specification: The opening to the pump is configured to be an inlet or outlet depending on fan rotation direction), an outlet connected to the exhaust valve (i.e. 5) (Paragraph 13 of the specification: The opening to the exhaust valve is configured as an outlet), and at least one opening that fluidically connects the air pipe (i.e. 3) to at least one corresponding opening of an air bag (i.e. 2) (Figure 2).  Due to this arrangement, the air bag is inflated when the air pump is operating and when the exhaust valve is closed (Figures 2 and 4, see also paragraphs 8-13 of the specification), in one instance the air bag is deflated when the air pump is not operating and when the exhaust valve is open (Figures 2 and 4, see also paragraphs 8-13 of the specification), and in an alternative instance the air bag is deflated when the air pump is reversed and when the exhaust valve is closed (Figures 2 and 4, see also paragraphs 8-13 of the specification).
The art of record (Matsuo et al. US 2003/0019232) discloses a defrosting control device (Device of Figure 3), comprising an airflow device (louvers 14), where the airflow device is configured to -when an air conditioner to be controlled (Paragraph 37: A heat pump air conditioner) enters a defrosting mode (Paragraph 39)- form a layer to isolate an outdoor heat exchanger (i.e. exterior heat exchanger 5) of the air conditioner to be controlled from flowing air outside the outdoor heat exchanger (Paragraphs 37 and 39: In a defrosting mode, the airflow device 14 forms a layer -i.e. a barrier- that blocks air from flowing across the exterior heat exchanger 5 of the heat pump air conditioner).  However, Matsuo et al. does not teach or disclose an air pipe with a plurality of openings respectively connected to a pump, exhaust valve, and an airbag as recited in amended claim 1.
The art of record (Porter US 1,931,356) also discloses a control device, comprising an airflow device in the form of an airbag device (shutters 4), a pump (6), and a valve (8), where the airbag device is configured to form a layer to isolate an outdoor heat exchanger (i.e. radiator 1) from flowing air outside the outdoor heat exchanger (Page 1, lines 1-11 and Page 1, lines 33-63: The airbag device 4 forms a layer -i.e. a barrier- that blocks air from flowing across the exterior heat exchanger 1, the airbag device being configured to adjust a flow of the air across on the basis of temperature).  However, Porter does not teach or disclose an air pipe with a plurality of openings respectively connected to a pump, exhaust valve, and an airbag as recited in amended claim 1.
The art of record also discloses a variety of pneumatic dampers and airflow barriers (US 5,016,856; US 2004/0253919; US 5,348,270; US 2008/0254735; US 3,011,518).  However, none of the art of record discloses the aforementioned subject matter of amended claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763